Citation Nr: 1546346	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  15-11 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as due to asbestos exposure.

2.  Entitlement to service connection for squamous cell carcinoma of the scalp, claimed as due to asbestos exposure.

3.  Entitlement to service connection for benign lumps on body, claimed as due to asbestos exposure.

4.  Entitlement to service connection for skin moles, claimed as due to asbestos exposure.

5.  Entitlement to service connection for lump on forehead, claimed as due to asbestos exposure.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran, who is the appellant, served on active duty from June 1952 to June 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  


FINDINGS OF FACT

1.  The Veteran has a current type II diabetes mellitus disability.

2.  Symptoms of type II diabetes mellitus were not chronic in service, were not continuous since service separation, and did not manifest to a compensable degree within one year of service separation.

3.  The Veteran was exposed to asbestos in service.

4.  The current type II diabetes mellitus is not related to service, to include asbestos exposure.

5.  The Veteran has current and/or residual skin disabilities of the scalp, forehead, and body variously diagnosed as squamous cell carcinoma, seborrheic keratosis, and hemangioma.

6.  Symptoms of a cancerous skin disorder were not chronic in service, were not continuous since service separation, and did not manifest to a compensable degree within one year of service separation.

7.  The current squamous cell carcinoma, seborrheic keratosis, and hemangioma disabilities are not related to service, to include asbestos exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for type II diabetes mellitus, to include as due to asbestos exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for squamous cell carcinoma of the scalp, claimed as due to asbestos exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for benign lumps on body, claimed as due to asbestos exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for skin moles, claimed as due to asbestos exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

5.  The criteria for service connection for lump on forehead, claimed as due to asbestos exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.

In a February 2013 letter sent prior to the initial denial of the claims in November 2013, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

The Board concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service private treatment records, internet research submitted by the Veteran regarding asbestos exposure, and the Veteran's lay statements.

Because the weight of the evidence is against finding any injuries, diseases, or events in service that could serve as a basis for service connection for type II diabetes mellitus, squamous cell carcinoma, benign body and forehead lumps, and skin moles, there is no duty to provide a VA medical examination for these claimed disorders.  As discussed in more detail below, the Veteran essentially claims that all of the claimed disorders are due to asbestos exposure in service.  While the Board recognizes that the Veteran was exposed to asbestos in service for purposes of service connection, the disorders for which the Veteran seeks service connection are not among those recognized by VA as being asbestos-related diseases.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chapter 2, Section C, Topic 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."  

While the Veteran had some exposure to asbestos, the Veteran seeks service connection for disorders not associated with asbestos exposure and, with the exception of type II diabase mellitus, has not presented any other theories of entitlement to service connection.  Absent evidence at least suggestive of an in-service event, injury, or disease to which a competent medical opinion could relate the claimed disabilities, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection without being speculative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).  Accordingly, the Board finds that VA's duty to assist the Veteran in obtaining additional evidence to support a nexus has not been triggered.  See 38 U.S.C.A. 
§ 5103A(a)(2)  (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  For these reasons, the Board finds that a remand for medical opinions is not warranted.

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Cancers (as a malignant tumor) and type II diabetes mellitus are both "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the claims for service connection for type II diabetes mellitus, squamous cell carcinoma, benign body lumps, and skin moles.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as malignant tumors and type II diabetes mellitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes through the senses.  See Layno, 
6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 312.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Type II Diabetes Mellitus

The Veteran contends that he developed type II diabetes mellitus from being exposed to asbestos in service.  Alternatively, the Veteran asserts that symptoms of type II diabetes mellitus, including lack of sleep and frequent urination, began in service.  See March 2015 letter.

Initially, the Board finds that the Veteran has a current type II diabetes mellitus disability.  Private treatment records from Dr. M.K. reflect a current type II diabetes mellitus disability.  The medical history provided by the Veteran indicates that type II diabetes was first diagnosed when the Veteran was approximately 47 years old.  See March 2013 Dr. M.K. treatment record.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that symptoms of type II diabetes were chronic in service, continuous after service separation, or manifested to a compensable degree within one year of service separation.  In a March 2015 letter, the Veteran stated that symptoms including frequent urination, thirst, and blurred vision began in service and have continued since service separation.  The Veteran also stated that he suffered from lack of sleep while in service.

The service treatments records do not include any complaints or treatment for symptoms such as lack of sleep, frequent urination, thirst, or blurred vision.  The June 1956 service separation examination reflects normal clinical evaluations of all body systems, including the endocrine system, the eyes, the mouth and throat, and the genitourinary system.  The Veteran has not submitted any post-service treatment records reflecting complaints or treatment related to symptoms such as lack of sleep, frequent urination, thirst, and blurred vision.

The Veteran has reported that type II diabetes was diagnosed in approximately 1980, or over 20 years after service separation.  The Veteran has not submitted any medical evidence or repeated any statements provided by a medical professional as to how the type II diabetes was diagnosed.  Specifically, the record does not reflect what symptoms formed the basis of the type II diabetes mellitus detection and/or diagnosis.  Similarly, current treatment records do not reflect whether the current type II diabetes mellitus has manifested symptoms including lack of sleep, frequent urination, thirst, or blurred vision.  In sum, there is no indication from the record - other than the Veteran's statements - that lack of sleep, frequent urination, thirst, or blurred vision, even if they existed now or in service, are related to the current type II diabetes mellitus.  

In support of this theory, the Veteran submitted interview research that he contends shows that a lack of sleep has been linked to onset of type II diabetes mellitus.  The submitted research cites to a single medical journal article published by the Cleveland Clinic Journal of Medicine which lists key points including that "in laboratory studies, short-term sleep deprivation caused measurable changes in metabolism, hormone levels, autonomic nervous system activity, and other variables, which are plausible mechanisms by which loss of sleep could contribute to diabetes" and that "chronic lack of sleep may contribute to the risk of type II diabetes mellitus."

The Cleveland Clinic Journal of Medicine article addresses short-term sleep deprivation and chronic lack of sleep, but does not suggest that reduced sleep over a period of three years is a likely cause of type II diabetes mellitus diagnosed over 20 years later.  Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  Moreover, the research is framed using the terms "could" and "may" to describe a causal relationship between lack of sleep and type II diabetes mellitus, which is indicative of possibility, but not probability, of relationship; therefore, the research is not probative as to whether a lack of sleep between 1953 and 1956 caused type II diabetes mellitus that was first diagnosed in 1980.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (the Court found evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a physician's statement framed in terms such as "may" or "could" is not probative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Bloom v. West, 12 Vet. App. 185, 187 (1999) (the Court held that a physician's opinion that the veteran's time as a prisoner of war "could have" precipitated the initial development of a lung condition, by itself and unsupported and unexplained, was "purely speculative"); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that the veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the veteran was held to be speculative); and Bostain v. West, 
11 Vet. App. 124, 128 (1998) (the Court held that a physician's opinion that an unspecified preexisting service-related condition "may have" contributed to the veteran's death was too speculative to be new and material).

In sum, the evidence weighing against finding that symptoms of type II diabetes were chronic in service, continuous after service separation, or manifested to a compensable degree within one year of service separation includes normal clinical evaluations of the endocrine system, the eyes, the mouth and throat, and the genitourinary system at service separation in June 1956, and an original diagnosis for type II diabetes mellitus approximately 24 years later in 1980.  Given this evidence, the Board finds that the Veteran's assertion of several chronic symptoms including frequent urination, thirst, and blurred vision - all of which generally affect day-to-day life - over the course of over 20 years without any documented treatment or corroborating statements is not credible.  Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upholding Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).
For the reasons outlined above, the Board finds that the weight of the evidence demonstrates no chronic symptoms of type II diabetes mellitus in service, continuous symptoms of type II diabetes mellitus after service separation, or manifestation of type II diabetes mellitus to a compensable degree within one year of service separation, the criteria for service connection for type II diabetes on a presumptive basis are not met.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 
708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

With regard to the Veteran's contention that type II diabetes was caused by asbestos exposure in service, there is no specific statutory guidance with regard to asbestos related claims, nor has the VA Secretary promulgated any specific regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular were included in the VA Adjudication Procedure Manual, M21-1 (M21-1), Part VI, para. 7.21.  

In December 2005, M21-1, Part VI was rescinded and replaced with a new manual, M21-1MR, which contains the same asbestos-related information as M21-1, Part VI.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chapter 2, Section C, Topic 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."  The Court has held that VA must analyze claims for entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols provided in the DVB Circular guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C in essence acknowledges that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis). 

With respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  VA satisfied the above requirements by obtaining the Veteran's service treatment records, service personnel records, and statements from the Veteran regarding duties in service.

The pertinent parts of the Manual guidelines on service connection in asbestos-related cases must be considered by the Board in adjudicating asbestos-related claims.  See VAOPGCPREC 4-2000.  The Board points out that the Manual provisions do not create a presumption that a veteran was exposed to asbestos in service.  See Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002).

The Board finds that the weight of the lay and medical evidence is in relative equipoise as to whether the Veteran was exposed to asbestos in service.  The 
DD Form 214 reflects that the Veteran served as a stock clerk (storekeeper) for the Navy.  VA's Manual 21-1MR, Part IV, Subpart ii, Chapter 1, IV.ii.1.I.3.c indicates that stock clerks experienced a minimal probability of exposure to asbestos in service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran was exposed to asbestos in service.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the current type II diabetes mellitus is related to service, to include asbestos exposure.  Diabetes mellitus is not among the diseases recognized by VA as being related to asbestos.  Moreover, the VA-recognized asbestos-related diseases are generally associated with the lungs, the gastrointestinal tract, and the urogenital system.  Type II diabetes mellitus affects the endocrine system, which generally affects the body's metabolism; therefore, is not like or similar to the VA-recognized asbestos-related diseases.  See Dorland's Illustrated Medical Dictionary 1859 (32d ed. 2012).  The Veteran has submitted internet research regarding asbestos and asbestos-related diseases; however, that research does not discuss any association between asbestos and type II diabetes mellitus.  The Veteran has not submitted any evidence from medical providers to suggest that type II diabetes mellitus is related to asbestos exposure.

To the extent that the Veteran's statements regarding the etiology of type II diabetes mellitus is caused by asbestos exposure, the evidence does not demonstrate that under the facts of this case, which include an absence of symptoms for many years after service, the Veteran is competent to render a medical opinion on the etiology for a disease as complex as type II diabetes mellitus.  As a lay person, the Veteran is without the appropriate medical training and expertise to offer an opinion on such a medical matter, including the etiology of the type II diabetes mellitus.  Rendering an etiology opinion in this cases requires knowledge of the various causes or risk factors for type II diabetes mellitus and a thorough understanding of the endocrine system.  The question of causation, in this case, involves complex medical questions regarding the endocrine system and the diabetic process that the Veteran is not competent to address.  Jandreau at 1372.  As such, the Veteran's purported medical opinion relating type II diabetes mellitus to asbestos exposure does not constitute competent medical evidence and lacks probative value.  See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a disorder capable of lay diagnosis).

For the reasons outlined above, the Board finds that the current type II diabetes mellitus is not related to service, to include asbestos exposure.  38 C.F.R. 
§ 3.303(d).  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Service Connection for Squamous Cell Carcinoma, Benign Body Lumps,
Skin Moles, and Forehead Lump

Similar to the discussion above, the Veteran contends that squamous cell carcinoma, benign body lumps, skin moles, and a forehead lump are all related to asbestos exposure in service.  Unlike the claim for service connection for type II diabetes mellitus, the Veteran has not asserted that the squamous cell carcinoma, benign body lumps, skin moles, or forehead lump are related to service in any other way than asbestos exposure.

The Board finds that the Veteran has current and/or residual skin disabilities of the scalp, forehead, and body variously diagnosed as squamous cell carcinoma, seborrheic keratosis, and hemangioma.  Treatment for these disorders as they have affected the scalp, forehead, and body are documented throughout the private treatment records from Drs. M.K. and R.T.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that symptoms of a cancerous skin disorder were chronic in service, continuous after service separation, or manifested to a compensable degree within one year of service separation.  The Veteran has not asserted, and the record does not otherwise reflect, that symptoms of a cancerous skin disorder were chronic in service.  Similarly, the Veteran does not contend that symptoms of a cancerous skin disorder were continuous after service separation.  Instead, the earliest manifestation of a potentially cancerous skin disorder - as reported by the Veteran - was in 1970, or approximately 14 years after service separation in June 1956.  See November 2012 VA Form 21-526.  As such, the evidence does not show that symptoms of a cancerous skin disorder manifested to a compensable degree within one year of service separation.

As the weight of the evidence demonstrates no chronic symptoms of a cancerous skin disorder in service, continuous symptoms of a cancerous skin disorder after service separation, or manifestation of a cancerous skin disorder to a compensable degree within one year of service separation, the criteria for service connection for a cancerous skin disorder of the scalp, forehead, or body on a presumptive basis are not met.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claims.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the current squamous cell carcinoma, seborrheic keratosis, or hemangioma are related to service, to include exposure to asbestos.  Similar to the discussion above, squamous cell carcinoma, seborrheic keratosis, and hemangioma are not among the diseases recognized by VA as being related to asbestos.  Moreover, the VA-recognized asbestos-related diseases are generally associated with the lungs, the gastrointestinal tract, and the urogenital system.  The service connection claims for the scalp, forehead, and body are all related to skin lesions; therefore, are not like or similar to the VA-recognized asbestos-related diseases.  

The Veteran has submitted internet research regarding asbestos and cancer; however, that research does not discuss any association between asbestos and skin cancers.  As the research discusses several cancers potentially associated with asbestos exposure, including laryngeal, prostate, ovarian, gastrointestinal, gallbladder, leukemia, colorectal, breast, Hodgkin's Lymphoma, non-Hodgkin's Lymphoma, and kidney cancer, it is significant that skin cancers are not present on the list.  The Veteran has not submitted any evidence from medical providers to suggest that squamous cell carcinoma, seborrheic keratosis, or hemangioma are related to asbestos exposure.

With respect to the Veteran's assertions regarding the relationship of a skin disorder to service, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, which includes some skin disorders, he is not shown to be competent to render medical opinions on disorders such squamous cell carcinoma, seborrheic keratosis, or hemangioma.  McCartt v. West, 12 Vet. App. 164, 167 (1999) (implying that a veteran's report of skin disorder of boils, blotches, rash, soreness, and itching that was chronic in service and continuous since service may be the type of condition lending itself to lay observation and satisfy the nexus requirement, even though the Court still indicated a medical nexus opinion is required to relate a current skin disorder to in-service herbicide exposure).  As a lay person, the Veteran is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology of the squamous cell carcinoma, seborrheic keratosis, or hemangioma.  Rendering an etiology opinion in this cases requires knowledge of the various causes or risk factors for skin disorders, and knowledge of periods of incubation or disease processes.  The questions of causation, in this case, involve complex medical questions that the Veteran is not competent to address.  As such, the Veteran's purported medical opinion relating squamous cell carcinoma, seborrheic keratosis, or hemangioma to asbestos exposure does not constitute competent medical evidence and lacks probative value.  

For the reasons outlined above, the Board finds that the current and/or residual skin disabilities of the scalp, forehead, and body variously diagnosed as squamous cell carcinoma, seborrheic keratosis, and hemangioma are not related to service, to include asbestos exposure.  38 C.F.R. § 3.303(d).  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for type II diabetes mellitus, to include as due to asbestos exposure, is denied.

Service connection for squamous cell carcinoma of the scalp, claimed as due to asbestos exposure, is denied.
 
Service connection for benign lumps on body, claimed as due to asbestos exposure, is denied.

Service connection for skin moles, claimed as due to asbestos exposure, is denied.

Service connection for lump on forehead, claimed as due to asbestos exposure, is denied.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


